      Case 1-19-01120-jmm             Doc 96       Filed 12/02/20        Entered 12/02/20 16:03:04




                                                                                   Return Date: January 20, 2021
 UNITED STATES BANKRUPTCY COURT
 EASTERN DISTRICT OF NEW YORK
 ------------------------------------------------------------------------------X
 In re: 4921 12th Avenue LLC                                                               Bankruptcy Case No.:
                                                                                             1−18−47256−jmm
 ------------------------------------------------------------------------------X
 Mark Frankel as Plan Administrator for 4921 12th Avenue LLC,                         Adversary Proceeding No.:
                                                                                             1−19−01120−jmm
                                             Plaintiff,
 −against−
                                                                                                    Assigned to:
 Yehuda I Salamon                                                                        Judge Jil Mazer-Marino
 David Salamon
 Yidel's Shopping Cart, Inc.
 E−Commerce Expand, LLC
 Yidel's Online Food Station, LLC
 Yidel's Shopping Cart, Inc. d/b/a Riverstone Group
 Riverstone, USA, LLC
 John Doe No. 1 through John Doe No. 10, the last ten names being
 fictitious and unknown to Plaintiff, persons or parties intended
 being persons, corporations or others, being the current and former
 tenants or occupants of the Debtor’s real property located at 4917-
 4921 12th Avenue, Brooklyn, New York
 Ultimate Oppurtunities, LLC a/k/a Ultimate Opportunities, LLC

                                              Defendant(s)
 ------------------------------------------------------------------------------X
                                     RE-NOTICE OF MOTION FOR
                                          DEFAULT JUDGMENT

                 PLEASE TAKE NOTICE that the Motion for Default Judgment filed as CM/ECF

Doc. 90 by Plaintiff Mark Frankel as Plan Administrator for the debtor, 4921 12th Avenue LLC

against Defendant Ultimate Oppurtunities, LLC a/k/a Ultimate Opportunities, LLC (“Motion”)

was previously noticed for a hearing on December 2, 2020, with any written objection to be filed

by November 25, 2020. No written objection was filed by the November 25, 2020 deadline.

                 PLEASE TAKE FURTHER NOTICE that the Motion is now noticed for a

hearing on January 20, 2021 at 2:00 PM before the Hon. Jil Mazer-Marino, Bankruptcy Judge, at

the United States Bankruptcy Court for the Eastern District of New York, located at 271-C Cadman

Plaza East, Suite 1595, Brooklyn, New York, 11201.
                                                  Page 1 of 2
        Case 1-19-01120-jmm       Doc 96     Filed 12/02/20      Entered 12/02/20 16:03:04




               PLEASE TAKE FURTHER NOTICE any written objection to this motion, with

proof of service, must be filed with the Clerk of the Court at least seven (7) days before the return

date.

               PLEASE TAKE FURTHER NOTICE that the return date to which the filing

relates shall be included in the upper right-hand corner of the caption of all objections.

Dated: New York, New York
       December 2, 2020                       BUTLER, FITZGERALD, FIVESON
                                                & McCARTHY
                                              A Professional Corporation
                                              Attorneys for Plaintiff, Mark Frankel
                                              Plan Administrator for 4921 12th Avenue, LLC


                                              By: /s/ David K. Fiveson
                                                      David K. Fiveson, Esq.
                                              A Principal of the Firm
                                              9 East 45th Street, Ninth Floor
                                              New York, New York 10017
                                              (212) 615-2200




                                            Page 2 of 2
